Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 28, 2018

                                     No. 04-17-00500-CR

                                     Peggy Sue BUTLER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A15474
                        Honorable N. Keith Williams, Judge Presiding

                                        ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Luz Elena D. Chapa, Justice
                Irene Rios, Justice

        Our opinion and judgment in this appeal issued on January 3, 2018. A motion for
rehearing was therefore due fifteen days later, and a motion for extension of time to file the
motion for rehearing was due within fifteen days of the deadline for filing the motion for
rehearing. See TEX. R. APP. P. 49.1, 49.8. Because the motion for rehearing was not filed until
March 13, 2018, we cannot grant the motion for rehearing. Accordingly, the motion for rehearing
is denied.

                                                           PER CURIAM

           ATTESTED TO: __________________________
                       Keith E. Hottle
                       Clerk of Court